DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 & 4-13 are objected to because of the following informalities and should be amended as follows: In Line 1 of each claim, the preamble should be amended to replace the term “device” with the term --system-- since there are multiple elements of an interbody system being recited instead of a single device (the envelope, the cage, the sealing element, the tube). Appropriate correction is required. 
Claim 1 is objected to because of the following informalities and should be amended as follows:  
“1. (Currently Amended) A [[device]] system for interbody distraction and stabilization comprising an implant including a flexible confinement envelope for containing a filler material, and a distraction cage that defines a central space for receiving the envelope and that includes mutually-opposite first and second sides, the distraction cage having a first state in which the distraction cage has a first height, and a second state in which the distraction cage has a second height greater than the first height in order to distract body parts when passing from its first state to its second state, the second height being measured along a direction normal to a third side extending between the first and second sides, the third side and a fourth distraction cage once the filler material is inserted in the envelope after the distraction cage has been put into its second state so as to occupy the space [[released]] created by the distraction cage spacing apart the body parts and so as to keep the body parts spaced apart from each other by combined action of the distraction cage and [[of]] the filler material contained in the envelope.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities and should be amended as follows:  
“4. (Currently Amended) The [[device]] system according to claim 1, further including a sealing element [[arranged]] configured to provide sealing at a cut made in the vertebral fibrous ring in order to enable the implant to be inserted between two vertebrae.” Appropriate correction is required.
Claim 5 is objected to because of the following informalities and should be amended as follows:  
“5. (Currently Amended) The [[device]] system according to claim 4, wherein the sealing element is in the form of a skirt surrounding a portion of a tube for inserting the filler material between the two vertebrae.” Appropriate correction is required.
Claim 10 is objected to because of the following informalities and should be amended as follows:  
system according to claim 9, further including a support element arranged between the spaced-apart second edges in order to [[oppose]] prevent them from moving towards each other.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In Line 2, the word --a-- should be added before the word “relatively”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 & 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 at Line 2 recites the limitation “the vertebral fibrous ring”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a vertebral fibrous ring”. Appropriate correction is required. 
Claim 9 at Lines 2-3 recites the limitation “the first edge of the fourth side”. There is insufficient antecedent basis for this limitation in the claim. For purposes of 
Claim 11 at Lines 1-2 recites the limitation “wherein the distraction cage contains relatively rigid internal reinforcement”. The term "relatively rigid" is a relative term which renders the claim indefinite. The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “relatively rigid” has been rendered indefinite by use of the relative term. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechmann (US PG Pub No. 2010/0286783).
Regarding Claim 1, Lechmann et al. discloses a system (Figs. 1-5B, 10A-10C, Paragraphs [0029-0036]) for interbody distraction and stabilization comprising an implant (Figs. 10A-10C) including a flexible confinement envelope (expansion member/balloon 75, Paragraphs [0039-0041]) for containing a filler material (filling material, Paragraphs [0039-0041]), and a distraction cage (implant 10, Figs. 1-5B, Paragraphs [0029-0036]) that defines a central space (40, Figs. 5A-5B) for receiving the st side and the toothed lower surface of the 2nd side), the third side and a fourth side (See examiner annotated Fig. 5B below) that is opposite to the third side being arranged to bear against the body parts of the patient in such a manner as to keep them spaced apart from each other substantially by the second height when the distraction cage is in its second state (Figs. 10A-10C), the first and second sides being open (when in the expanded configuration as seen in Figs. 4B, 5B & 10A-10C) to enable two lateral portions of the envelope (left and right side portions of expansion member/balloon 75, Figs. 10A-10C) to extend outside the distraction cage once the filler material is inserted in the envelope after the distraction cage has been put into its second state (Figs. 10A-10C) so as to occupy the space created by the distraction cage spacing apart the body parts and so as to keep the body parts spaced apart from each other by combined action of the distraction cage and the filler material contained in the envelope (Paragraphs [0038-0040, 0047 & 0051]).


    PNG
    media_image1.png
    666
    974
    media_image1.png
    Greyscale

Regarding Claim 6, Lechmann et al. discloses wherein the first height (H1, Fig. 5A) is measured along a direction normal to the first or second side (vertical height H1 measured between the toothed upper surface of the 1st side and the toothed lower surface of the 2nd side, which are each perpendicular to the respective side walls of the 1st and 2nd sides).
Regarding Claim 7, Lechmann et al. discloses wherein the first and second heights are measured along a direction normal to the third side (vertical heights H1 & H2 are each measured between the toothed upper surface of the 1st side and the toothed lower surface of the 2nd side, which are each perpendicular to the respective side walls of the 1st and 2nd sides), and the distraction cage is arranged to be 
Regarding Claim 8, Lechmann et al. discloses wherein the distraction cage is arranged to be plastically deformable (via 50 & 50’) between its first and second states (wire netting portions 50 & 50’ of the implant 10 are plastically deformable mesh, Paragraph [0037], Figs. 1-2, 4A-4B).
Regarding Claim 9, Lechmann et al. discloses wherein the third and fourth sides are connected together by a cuff (34, Figs. 2, 4B, 5A-5B) that holds a first edge of the third side (See examiner annotated Fig. 5B above) away from (via corresponding projection 24, Paragraph [0044]) a first edge of the fourth side (See examiner annotated Fig. 5B above), the third and fourth sides each having a respective second edge opposite from its first edge (lower edges of 3rd and 4th sides as seen in the examiner annotated Fig. 5B above, but on the opposite end of the implant (not depicted in figures)), the second edges being close to each other when the distraction cage is in its first state (Figs. 1 & 5A) and spaced apart from each other when the distraction cage is in its second state (Figs. 2 & 5B).
Regarding Claim 10, Lechmann et al. discloses a support element (projection 24, Figs. 2, 4B & 5B) arranged between the spaced-apart second edges in order to prevent them from moving towards each other (when 24 is connected with corresponding cuff 34, the implant 10 is temporarily secured in its unexpanded/collapsed or expanded configuration. Paragraph [0044]).
Regarding Claim 13, Lechmann et al. discloses wherein each of the third and fourth sides is provided with at least one crampon spike (teeth 21, Figs. 1-2, 4A-4B, 5A-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lechmann et al. (US PG Pub No. 2010/0286783) in view of Alobaid (US Patent No. 8,734,459).
Regarding Claims 4-5, Lechmann et al. discloses the claimed invention as stated above in claim 1, except a sealing element arranged to provide sealing at a cut made in the vertebral fibrous ring in order to enable the implant to be inserted between two vertebrae, wherein the sealing element is in the form of a skirt surrounding a portion of a tube for inserting the filler material between the vertebrae.
Alobaid discloses a device and method for injecting bone cement into balloon placed within a spinal column (Figs. 1-5, Col. 2, Line 52 – Col. 3, Line 39), wherein the injection device comprises an injection tube (14) attached to a balloon or other type of fillable membrane (10) configured to be filled with bone cement (16) within a void or cavity in the spinal column, wherein the tip of each injection tube (14) is inserted through a sealing port (18) of the balloon 10 (Fig. 4) to prevent extravasation of bone 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the balloon of Lechmann et al. to add a sealing port and skirt/band seal thereto as taught by Alobaid and modify the system of Lechmann et al. to add a material injection tube for injecting the bone cement into the balloon as taught by Alobaid in order to provide a means for injecting the balloon with bone cement which prevents leakage of cement into the patient during the hardening process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775